


Exhibit 10.35

AMENDED AND RESTATED EXCLUSIVE SUBLICENSE AGREEMENT

This Amended and Restated Exclusive Sublicense Agreement (“Agreement”) is
entered into on January 4, 2008 (“Effective Date”) between BioMimetic
Therapeutics, Inc. (“BMTI”), a Delaware corporation (formerly known as
BioMimetic Pharmaceuticals, Inc.) and Luitpold Pharmaceuticals, Inc.
(“Luitpold”), a New York corporation (each, individually, a “Party” and,
collectively, the “Parties”).

RECITALS

WHEREAS, BMTI has licensed the Licensed Patents, as hereinafter defined, from
each of Harvard University and ZymoGenetics, Inc. (each a “Licensor” and
collectively, the “Licensors”);

WHEREAS, BMTI and Luitpold entered in to an Exclusive Sublicense Agreement
December 9, 2003 (the Exclusive Sublicense”) granting Luitpold an exclusive
worldwide sublicense for the Licensed Technology in the Field of Use and the
Field of Extended Use, as hereinafter defined;

WHEREAS, it is the intent of BMTI and Luitpold that no new rights with respect
to the Licensed Patents will be conveyed to Luitpold in this Agreement; and

WHEREAS, BMTI desires to continue the Exclusive Sublicense with the amendments
contained herein;

NOW THEREFORE, in consideration of the mutual covenants contained herein, it is
agreed by the Parties that this Agreement amends, restates in its entirety and
is hereby substituted for the December 9, 2003 Exclusive Sublicense Agreement
between the parties. Accordingly, the Parties further agree as follows:

1. DEFINITIONS

1.1 “Affiliate” means any company, corporation, business or entity controlled
by, controlling, or under common control with either Luitpold or BMTI. “Control”
means direct or indirect beneficial ownership of at least fifty percent (50%)
interest in the voting stock (or the equivalent) of such corporation or other
business or having the right to direct, appoint or remove a majority or more of
the members of its board of directors (or their equivalent), or having the power
to control the general management of such company, corporation, business or
entity, by contract, law or otherwise.

1.2 “Distributor” means any non-Affiliate to whom Luitpold both sells Licensed
Products and grants a right to distribute (but not to make or have made) such
Licensed Products in a defined territory.

1.3 “FDA” means the United States Food and Drug Administration or its successor.

 

 

-1-

 

--------------------------------------------------------------------------------






1.4 “Field of Use” means all uses related to the treatment, cure, or relief of
mammals for periodontal diseases and/or the repair, restoration or
reconstruction of oral and cranio- maxillofacial osseous defects.

1.5 “Field of Extended Use” shall mean all uses outside the Field of Use that
are related to the treatment and healing of bone, cartilage, tendon and
ligaments of the skeletal tissue system in animals (excluding humans), excluding
the treatment and healing of soft tissue wounds.

1.6 “Harvard License” means the License Agreement dated April 10, 2001 by and
between the President and Fellows of Harvard University, on one hand, and BMTI,
on the other hand, in which Harvard University has licensed to BMTI rights to
certain patents.

1.7 “Improvement” means any modification, alteration, enhancement or improvement
to the Licensed Technology or any Licensed Product.

1.8 “Know-how” means BMTI’s technical and other information related to the
Licensed Patents including, without limitation, ideas, concepts, inventions,
discoveries, data, formulae, specifications, processes, procedures for
experiments and tests and other protocols, results of experimentation and
testing, media formulations, fermentation, recovery and purification techniques
and assay protocols whether or not covered by any patent, copyright design,
trademark or other industrial or intellectual property rights.

1.9 “Licensed Patents” means the Valid Claims of (a) the patents and the patent
applications listed on Exhibit A (attached hereto and made part of this
Agreement); and (b) any patents and patent applications owned or licensed by
BMTI claiming priority to the patents listed on Exhibit A to the extent any
Valid Claim of such patents or patent applications, in the absence of the
licenses contemplated hereunder, would be infringed by the use or sale within
the Field of Use or the Field of Extended Use of a product by Luitpold (treating
for this purpose any Valid Claim in pending patent applications as if they had
been issued); and (c) all patents hereafter issuing from the patents and patent
applications described in the immediately preceding clauses (a) and (b)
throughout the world, whether national or regional, and including any divisions,
renewals, reexaminations, continuations, continuations-in-part, extensions or
reissues thereof, and any supplementary protection certificates. Exhibit A will
be updated by BMTI on at least an annual basis.

1.10 “Licensed Product(s)” means any product consisting essentially of rhPDGF-BB
in the absence of other growth-promoting proteins and in combination with a
synthetic or natural matrix, or any part thereof (i.e., (1) any product
consisting essentially of rhPDGF-BB in the absence of other growth-promoting
proteins without a matrix, or (2) a synthetic or natural matrix alone), that (a)
is covered by the Licensed Patents; (b) is developed through the use of a
process that is covered by the Licensed Patents or (c) could not be
manufactured, used or sold without the incorporation or use in whole or in part
of some or all of the Licensed Patents. The following products are examples of
Licensed Products: GEM 21S® Growth-factor Enhanced Matrix, GEM

 

 

-2-

 

--------------------------------------------------------------------------------






ONJ (i.e., a product consisting of rhPDGF-BB in the absence of a matrix), **,
and A GEM OS2-like product (i.e., rhPDGF-BB in combination with a matrix that
includes collagen).

1.11 “Licensed Technology” means Know-how and the Licensed Patents.

1.12 “Net Sales” means at to the United States and Canadian markets the amounts
invoiced by Luitpold or any of its Affiliates or Distributors during the term of
this Agreement for the worldwide sale of Licensed Products to bona fide
independent third party end users of the Licensed Products (hereinafter “Direct
Net Sales”). In all other markets, Net Sales shall mean the amounts invoiced by
Luitpold or any of its Affiliates to its Distributors (hereinafter “Indirect Net
Sales”). Net Sales shall include any amounts that may be invoiced for samples,
less: (a) normal and customary rebates, trade, or quantity and cash discounts,
including credit card fees, actually taken or incurred; (b) sales, use and/or
excise taxes, custom duties or other governmental charges (other than taxes
imposed on Luitpold’s, an Affiliate’s or a Distributor’s net income) actually
paid in connection with sales of Licensed Products; (c) amounts actually allowed
or credited due to refunds, returns and replacements; (d) up to **% of gross
sales, representing an estimate of the cost actually paid by Luitpold, an
Affiliate or a Distributor, as applicable, for any bulk packages and packing,
freight charges and insurance which amount will, at the request of BMTI, be
reconciled to actual costs annually; and (e) amounts written off for bad debt.
In the case of (a) and (c), such amounts shall be deductible only to the extent
the same are identified on the invoice to the customer or other documentation
maintained in the ordinary course of business. Net Sales also includes the fair
market value of any non-cash consideration received by Luitpold, its Affiliates
or Distributors for the sale, lease or transfer of Licensed Products.

1.13 “Territory” means worldwide.

1.14 “Valid Claim” means with respect to the Licensed Patents (a) a claim of a
pending patent application; or (b) a claim of an issued patent which has not
lapsed or become abandoned or been declared invalid or unenforceable by a court
of competent jurisdiction or an administrative agency from which no appeal has
been taken after ninety (90) days.

1.15 “ZymoGenetics License” means the Exclusive Patent License Agreement dated
March 28, 2001 by and between ZymoGenetics, Inc. and BMTI, in which ZymoGenetics
has licensed to BMTI rights to certain patents listed therein.

2. GRANT

2.1 Exclusive License. BMTI hereby grants to Luitpold, and Luitpold hereby
accepts from BMTI, subject to the terms and conditions herein specified, an
exclusive worldwide license under the Licensed Technology to use, offer to sell,
sell, and otherwise commercialize, solely in the Field of Use and the Field of
Extended Use, Licensed Product(s) which include rhPDGF-BB purchased from BMTI.
Notwithstanding the foregoing exclusive sublicense, BMTI reserves the right to
use the Licensed Products for purposes of conducting trials and other tests with
respect to

**

REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

-3-

 

--------------------------------------------------------------------------------






the treatment and healing of bone, cartilage, tendon and ligaments of the
skeletal tissue system on animals in studies related to development of safety
and efficacy information needed for the technology for human use and
applications provided BMTI will share all such information with Luitpold. Any
rights not expressly granted pursuant to this Agreement shall be reserved to
BMTI. BMTI will not exercise any rights that are exclusively licensed Luitpold
under this Agreement.

2.2 Sublicenses. BMTI hereby grants to Luitpold, and Luitpold hereby accepts
from BMTI, upon the terms and conditions herein specified, the right to grant
sublicenses under the Licensed Technology to Distributors to use, offer to sell
and sell, in the Field of Use and the Field of Extended Use, Licensed Products
purchased from BMTI; provided, however, that before any such sublicense is
executed, Luitpold shall provide BMTI with at least the following information
with respect to the proposed Distributor: (a) the identity of the proposed
Distributor; (b) a description of the Licensed Product and the scope of the
sublicense being granted; and (c) the territory in which the proposed
Distributor will have rights under the sublicense. In the event that the
proposed Distributor is not an Affiliate of Luitpold, Luitpold shall obtain the
prior written consent of BMTI to such sublicense, which shall not be
unreasonably withheld, conditioned or delayed. BMTI shall only be permitted to
refuse such consent if Harvard disapproves such sublicense by Luitpold. BMTI
shall use its best efforts to obtain Harvard’s consent to sublicenses by
Luitpold. Luitpold will be responsible for the payment of any royalties or other
payments provided for hereunder, regardless of whether the terms of any
sublicense provide for such amount to be paid by a Distributor directly to BMTI.
Each sublicense granted by Luitpold shall be consistent with and subordinate to
the terms and conditions of this Agreement. This Agreement, in the event BMTI’s
License Agreement with Harvard University through which BMTI is licensing any
Patent Rights thereunder is terminated, will be converted to a non-exclusive
license, but only with respect to the patents licensed from Harvard University,
which are also co-owned with BMTI. BMTI agrees not to take any action or omit to
take any action that would cause the License Agreement with Harvard University
to be terminated.

2.3 Regulatory Approvals.

(a) With respect to GEM 21S and subject to Section 6.4, BMTI shall obtain, at
its sole expense, regulatory approvals required by the European Union for
Luitpold to exercise the rights granted in Sections 2.1 and 2.2 above in the
Field of Use for humans (but not animals) in the European Union. BMTI shall have
the exclusive right to communicate with the European Union regulatory
authorities regarding regulatory or other approval of GEM 21S in the Field of
Use for humans, and Luitpold shall not initiate any communication with any such
agency with regard to GEM 21S except for purposes of Section 6.4. If Luitpold is
contacted directly by the European Union regulatory authorities regarding GEM
21S, Luitpold shall promptly notify BMTI and shall cooperate with BMTI in
responding to any such communication.

(b) Upon regulatory approval of GEM 21S in the European Union, BMTI will assign
such regulatory approval within the Field of Use and the Field of Extended Use
to Luitpold.

 

 

-4-

 

--------------------------------------------------------------------------------






3. TERM AND TERMINATION

3.1 Term. The term of this Agreement shall be for a period beginning on the
Effective Date and shall continue until December 31, 2026. By no later than
December 31, 2025, Luitpold shall have the right to extend the term of this
Agreement for a period of five (5) years by notice to BMTI and thereafter it
shall have the right to extend the term for additional five (5) year terms upon
one (1) year’s notice to BMTI. Regardless of any extensions, the royalty
obligation shall expire as set forth in Section 4.1.

3.2 Termination.

(a) In the event that one Party commits any material breach of this Agreement,
unless this Agreement provides a different remedy, the non-breaching Party may
terminate this Agreement at its option by giving the breaching Party not less
than sixty (60) days written notice of its election to terminate as of a stated
date. In addition to its option to terminate, BMTI shall have the right to
convert this Agreement to a nonexclusive sublicense. Such notice shall state the
nature of the defaults claimed by the non-breaching Party. The breaching Party
during said sixty (60) day period may cure any default stated in said notice and
if such default is cured or, if such default is not a failure to pay an amount
due and will reasonably take longer than sixty (60) days to cure and the
breaching Party is diligently pursuing such cure, this Agreement shall continue
in full force and effect as if such notice had not been given.

(b) In the event either Party shall become insolvent or shall cease business, or
shall file a voluntary petition or an answer admitting the jurisdiction of the
court and the material allegations of, or shall consent to, an involuntary
petition pursuant to or purporting to be pursuant to any reorganization or
insolvency law of any jurisdiction, or shall make an assignment for the benefit
of creditors, or shall apply for or consent to the appointment of a receiver or
trustee for a substantial part of its property then, at the option of the other
Party, this Agreement shall terminate effective as of a date ten (10) days
following written notice by the Party intending to terminate.

3.3 Effect of Termination. Upon termination or expiration of this Agreement and
termination of the Exclusive License Agreement entered into between the Parties
on January 4, 2008 (“Exclusive License Agreement”), BMTI shall have the option
to repurchase from Luitpold any Licensed Products that are in Luitpold’s
inventory on the effective date of such termination. The repurchase price for
License Products in good condition in unopened, undamaged packaging shall be the
price paid by Luitpold; the price for Licensed Products in damaged or opened
packaging or otherwise not in good condition shall be subject to mutual
agreement by the Parties in good faith. Luitpold may continue to sell any
Licensed Products that are not repurchased by BMTI for up to one hundred eighty
(180) days after the effective date of expiration or termination and shall pay
to BMTI any royalties which may accrue on such sales.

3.4 Termination for Nonpayment. This Agreement, including Luitpold’s exclusive
license rights granted herein, shall terminate if Luitpold defaults in making
any payments provided for in the Asset Purchase Agreement dated December 14,
2007 (“Asset Purchase Agreement”), the Agreement Terminating Research,
Development and Marketing Agreement

 

 

-5-

 

--------------------------------------------------------------------------------






date January 4, 2008, or as provided for herein; provided that Luitpold does not
cure such default within 30 days of notice thereof.

3.5 Survival. Article 1, Sections 3.3 and 3.4, and Articles 7 and 11 shall
survive termination or expiration of this Agreement.

4. ROYALTIES

4.1 No Minimum Royalty. Luitpold shall not be required to pay any annual minimum
royalty.

4.2 Royalty Rate. Notwithstanding the foregoing, Luitpold shall, in exchange for
the rights granted to Luitpold under this Agreement and commencing on execution
of this Agreement, pay or cause to be paid to BMTI a royalty on its Net Sales of
Licensed Products at the rates set forth in Exhibit B. Notwithstanding the
expiration of the royalty obligations hereunder, if at any time BMTI’s total
royalty obligations to third parties due solely to Luitpold’s actions in
exercising its rights under this Agreement exceed the combined total royalties
that Luitpold pays to BMTI under this Agreement and the License Agreement
executed by and between the Parties concurrently herewith (the “License
Agreement”) with respect to such Licensed Product, Luitpold shall reimburse BMTI
for the difference in such royalty obligations. BMTI hereby agrees not to amend,
or seek to amend, the Harvard License or ZymoGenetics License in order to
increase Luitpold’s royalty obligations set forth herein.

4.3 Royalty Reduction. On a country by country basis, if a product that contains
rhPDGF competes against any Licensed Product and is marketed in the Field of
Use, the applicable royalties above shall be reduced by ** if there is no patent
coverage in such country; provided, however, that the applicable royalties shall
not be less than BMTI’s required royalty payments to a third party as a result
of Luitpold’s sale of any such Licensed Product.

4.4 Schedule and Form of Payment/Taxes. Luitpold shall pay royalties on a
calendar quarter basis and payments shall be due and payable with the reports
required by this Section 4.8 thirty (30) days following the close of the
relevant accounting period. Each such payment shall be accompanied by a report
for the period covered showing the total number or volume of Licensed Products
sold and total Net Sales, each on a country-by-country basis (including end
marked sales figures for the EU and other major markets as specified in the
ZymoGenetics License), the exchange rate used to convert any payments into
United States dollars, and total royalties due, if any. If no royalties are due
for any calendar quarter, Luitpold shall so report. All royalties and other
amounts payable to BMTI hereunder shall be payable in United States dollars.
Luitpold shall, when required to do so by applicable law, be responsible for the
payment

**

REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

-6-

 

--------------------------------------------------------------------------------






of all withholding taxes imposed by any country on any royalty or other amounts
payable to BMTI hereunder and shall withhold such taxes from the amounts payable
to BMTI hereunder. Luitpold will supply BMTI with evidence of such payment of
withholding tax, in a form acceptable to BMTI to meet the requirements for
claiming foreign tax credits on BMTI’s federal income tax return.
Notwithstanding the foregoing, if the law of any foreign country prevents any
payment payable to BMTI hereunder to be made in the United States of America or
prevents any such payment to be made in United States dollars, BMTI agrees to
accept such payment in form and place as permitted, including deposits by
Luitpold in the applicable foreign currency in a local bank or banks in such
country designated by Luitpold. If any currency conversion is required in
connection with any payment to BMTI hereunder such conversion shall be made at
the average of the buying rate and the selling rate for the transfer of such
other currency into United States Dollars as quoted by Citicorp Bank (New York),
or its successor, on the last business day of the applicable accounting period,
in the case of any payment payable with respect to a specified accounting
period, or, in the case of any other payment, the last business day prior to the
date of such payment.

4.5 Records. Luitpold shall maintain, and shall ensure that its Distributors
maintain, complete and accurate records sufficient to enable accurate
calculation of royalties and other fees due BMTI under this Agreement. Once a
calendar year, BMTI shall have the right to select a certified public accountant
reasonably acceptable to Luitpold to inspect, on not less than fifteen (15)
business days prior written notice and during Luitpold’s regular business hours,
the records of Luitpold and/or any Distributor necessary to verify Luitpold’s
statement and payments due pursuant to this Agreement. Such accountant must
execute a nondisclosure agreement reasonably satisfactory to Luitpold prior to
any access to records. Luitpold agrees to, and to ensure that the Distributors,
cooperate and provide reasonable access to their respective books, records and
premises; provided, however, that such access shall be limited to those books
and records necessary to verify the accuracy of the payments made to BMTI
pursuant to this Agreement. The entire cost for such inspection shall be borne
by BMTI unless there is a discrepancy of greater than, or equal to, five percent
(5%) in Luitpold’s favor in which case Luitpold shall bear the entire cost of
the inspection. Records shall be preserved by Luitpold and the Distributors for
three (3) years for inspection by BMTI.

5. PROSECUTION AND MAINTENANCE OF PATENT RIGHTS

5.1 Right to Prosecute and Maintain Licensed Patents. During the term hereof,
BMTI or its Licensors shall have the right to file, prosecute and maintain all
patents and patent applications as set forth in Exhibit A. Luitpold shall render
BMTI such assistance as BMTI may reasonably require in order to comply with
BMTI’s obligations under this Section 5.1. BMTI shall retain the right to
abandon patent applications in BMTI’s reasonable discretion. BMTI shall maintain
Licensed Patents, at its sole expense, until the last to expire Valid Claim. If
BMTI should wish to abandon any one or more of the Licensed Patents or cease the
maintenance thereof during the term of this Agreement, BMTI shall notify
Luitpold in writing not less than forty-five (45) days prior to any action
required to preserve such Licensed Patents and shall consider any objection by
Luitpold to any proposed abandonment that BMTI receives within forty-five (45)
days of receipt of such notification. If BMTI does not prosecute and maintain
any patent or patent application and provided BMTI does not incur obligations
arising under the

 

 

-7-

 

--------------------------------------------------------------------------------






ZymoGenetics License or the Harvard License, BMTI will assign its rights,
without warranties of any kind, to Luitpold.

5.2 Assistance and Communication. BMTI (or its Licensors) shall have exclusive
control over the prosecution of the Licensed Patents before all national and
international patent offices; provided that Luitpold shall have reasonable
opportunities to advise BMTI. Luitpold shall cooperate and, at BMTI’s expense,
shall render all reasonable assistance to BMTI in preparing, filing and
prosecuting Licensed Patents relating to the Field of Use and the Field of
Extended Use.

6. COVENANTS OF LUITPOLD

6.1 Sale and Marking. Luitpold will not sell or market any Licensed Products in
any part of the Territory where proper regulatory approval has not been
obtained, unless approval is not required. Luitpold shall comply with all
applicable United States and foreign statutes related to the marking of Licensed
Products and their packaging with patent pending, patent number(s), or other
intellectual property notices and legends required to maintain the patent rights
licensed in this agreement.

6.2 Export. Luitpold shall be solely responsible for obtaining all licenses,
permits or authorizations required from the United States and any other
government for export or reexport of Licensed Products. BMTI agrees to provide
Luitpold with such assistance as it may reasonably request in obtaining such
licenses, permits or authorization at Luitpold’s expense.

7. CONFIDENTIALITY

7.1 Confidential Information. It may be necessary for one Party to disclose to
the other Party certain confidential or proprietary information. “Confidential
Information” means information related to the business of Luitpold or the
business of BMTI and includes, without limitation, all tangible and intangible
information relating to scientific data, analyses and projections; intellectual
property, patent applications, specifications, trade secrets, know-how,
products, and product candidates; strategies, operations, systems, software,
models, drawings, technical information, ideas, inventions, conceptions,
reductions to practice, financial information, contracts, business documents,
business strategies, business information, and business records; and any
analyses, compilations, studies and other documents, in whatever form furnished,
prepared or stored, whether prepared by a Party, its representatives or others,
which are based upon, incorporate or otherwise reflect such information. During
the term of this Agreement and for ten (10) years thereafter, the Party
receiving Confidential Information of the other Party agrees not to disclose
such Confidential Information to any third party and not to use it for any
purpose except those specifically allowed in this Agreement. The parties may
disclose such Confidential Information to their respective legal and financial
advisors and representatives and Affiliates who are bound to comply with the
non-use and non-disclosure provisions of this section 7.1. Confidential
Information shall not include information which:

(a) is now in the public domain or which becomes generally available to the
public through no fault of the receiving Party;

 

 

-8-

 

--------------------------------------------------------------------------------






(b) is already known to, or in the possession of, the receiving Party prior to
disclosure by the disclosing Party as can be demonstrated by written evidence;

(c) is disclosed on a non-confidential basis to the receiving Party by a third
party having the right to make such a disclosure;

(d) is independently developed by the receiving Party (by activity not
associated with the Licensed Patents) as can be demonstrated by written
evidence; or

(e) is required to be disclosed by order of any court or governmental or
regulatory authority, or where otherwise required by law but only after
notification to the providing Party by the receiving Party of such requirement
in order to allow the providing Party to seek protection for the providing
Party’s Confidential Information from such court or governmental or regulatory
authority.

7.2 Publicity. Except as otherwise set forth in this Section 7 or 12.2 or as set
forth in the Asset Purchase Agreement, neither Party shall originate any
publicity, news release or public announcements, relating to this Agreement
(including, without limitation, its existence: its subject matter, the Parties’
performance, any amendment hereto or performance hereunder), whether to the
public or press, stockholders or otherwise, without the prior written consent of
the other Party, save only such announcements that are required by law to be
made or that are otherwise agreed to by the Parties. Such announcements shall be
brief and factual. If a Party decides to make an announcement, whether required
by law or otherwise, it shall give the other Party at least ten (10) business
days advance notice, where possible, of the text of the announcement so that the
other Party shall have an opportunity to comment upon the announcement. To the
extent that the receiving Party reasonably requests the deletion of any
information in the announcement, the disclosing Party shall delete such
information unless, in the opinion of the disclosing Party’s legal counsel, such
Confidential Information is legally required to be fully disclosed.

8. INTERFERENCE, OPPOSITION AND ENFORCEMENT

8.1 Interference. In the event an interference is declared by the U.S. Patent
and Trademark Office involving one or more of the Licensed Patents, then BMTI
shall promptly notify Luitpold in writing. BMTI or its Licensors shall have
exclusive control over the conduct of the interference; provided Luitpold shall
have reasonable opportunities to advise BMTI. At BMTI’s sole discretion and
expense, Luitpold shall assist BMTI and cooperate in any such interference upon
BMTI’s request. In the event that there is an interference declared involving
one or more of the Licensed Patents, then the obligation of Luitpold to pay
royalties under the Licensed Technology shall continue unabated so long as
Luitpold continues to exercise its rights under this Agreement.

8.2 Opposition. In the event that one or more of the Licensed Patents are
subject to an opposition proceeding, then BMTI shall promptly notify Luitpold in
writing. BMTI (or its Licensors) shall have exclusive control over the conduct
of the opposition; provided Luitpold shall have reasonable opportunities to
advise BMTI. At BMTI’s sole discretion and expense, Luitpold shall assist BMTI
and cooperate in any such opposition upon BMTI’s request. In the event that
there is an opposition involving one or more of the Licensed Patents, then the

 

 

-9-

 

--------------------------------------------------------------------------------






obligation of Luitpold to pay royalties under the Licensed Technology shall
continue unabated so long as Luitpold continues to exercise its rights under
this Agreement.

8.3 Declaratory Judgment Action. In the event a third Party brings an action to
obtain a declaration of patent invalidity against Luitpold, BMTI and/or one or
more Licensed Patents, BMTI (or its Licensors) shall have the right to defend
such action at its own cost and expense, and to control any ensuing litigation.
In the event a competitor is successful in lawfully marketing a Licensed Product
during the term of this Agreement, Luitpold’s obligation to pay royalties shall
persist in accordance solely with the royalty reduction as set forth in Section
4.4 of this Agreement.

8.4 Enforcement by BMTI. In the event either Party becomes aware of a suspected
infringement of a Licensed Patent within the Field of Use or the Field of
Extended Use, such Party shall notify the other Party promptly in writing and,
following such notification, the Parties shall promptly confer. BMTI or
Licensors shall have the right, but shall not be obligated, to prosecute an
infringement action at its own expense and under its own direction and control;
provided Luitpold shall have reasonable opportunities to advise BMTI. BMTI shall
notify Luitpold in writing within ninety (90) days of becoming aware of a
suspected infringement whether or not it will prosecute an infringement action.
If BMTI or a Licensor elects to prosecute such action, it shall be entitled to
all recoveries in any such action. Luitpold shall reasonably assist BMTI at
BMTI’s expense in such actions if so requested. Luitpold shall have the right to
participate and be represented in any such suit by its own counsel at its own
expense.

8.5 Backup Enforcement by Luitpold. If BMTI or its Licensors are unable or elect
not to bring an action for infringement of a Licensed Patent within the Field of
Use or the Field of Extended Use, Luitpold may bring such action at its own
expense and under its own direction and control; provided, BMTI shall have
reasonable opportunities to advise Luitpold. In such event, Luitpold shall be
entitled to recover its expenses from all recoveries in any such action, and the
remaining balance of any such recoveries shall be treated as Net Sales for which
Luitpold shall pay royalties to BMTI. BMTI shall reasonably assist Luitpold at
Luitpold’s expense in such actions if so requested or required by law. BMTI
shall also lend its name to such actions if requested by Luitpold or required by
law, at Luitpold’s expense. BMTI shall have the right to participate and be
represented in any such suit by its own counsel at its own expense.

9. REPRESENTATIONS AND WARRANTIES

9.1 Representations, Warranties and Covenants of Luitpold. Luitpold represents
and warrants to and covenants with BMTI that:

(a) Luitpold is a corporation duly organized, validly existing and in corporate
good standing under the laws of New York; and

(b) Luitpold has the corporate and legal right, authority and power to enter
into this Agreement; and

(c) Luitpold has taken all necessary action to authorize the execution, delivery
and performance of this Agreement; and

 

 

-10-

 

--------------------------------------------------------------------------------






(d) upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of Luitpold, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting Parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law); and

(e) the performance of its obligations under this Agreement will not conflict
with or result in a breach of any agreements, contracts or other arrangements to
which it is a party; and

(f) Luitpold will comply with all applicable laws and regulations in connection
with the performance of Luitpold’s obligations pursuant to this Agreement,
including but not limited to all applicable laws and regulations concerning
product labeling, package marking, advertising and export.

9.2 Representations, Warranties and Covenants of BMTI. BMTI represents and
warrants to and covenants with Luitpold that:

(a) BMTI is a corporation duly organized, validly existing and in corporate good
standing under the laws of Tennessee; and

(b) BMTI has the corporate and legal right, authority and power to enter into
this Agreement; and

(c) BMTI has taken all necessary action to authorize the execution, delivery and
performance of this Agreement; and

(d) upon the execution and delivery of this Agreement, this Agreement shall
constitute a valid and binding obligation of BMTI, enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting Parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law); and

(e) the performance of its obligations under this Agreement will not conflict
with or result in a breach of any agreements, contracts or other arrangements to
which it is a party; and

(f) BMTI will comply with all applicable laws and regulations in connection with
the performance of BMTI’s obligations pursuant to this Agreement, including but
not limited to all applicable laws and regulations concerning product safety,
testing, labeling, package marking, advertising and export.

9.3 Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS ARTICLE
9, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO

 

 

-11-

 

--------------------------------------------------------------------------------






THE LICENSED PATENTS, GOODS, SERVICES OR OTHER SUBJECT MATTER OF THIS AGREEMENT
AND EACH PARTY HEREBY DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE AND NON-INFRINGEMENT.

10. IMPROVEMENTS

10.1 Ownership of Improvements. Each Improvement made or otherwise developed by
Luitpold that claim priority or otherwise relate directly to the Licensed
Patents shall be solely owned by BMTI. Luitpold expressly acknowledges that any
Improvement it may make which claims priority to the Licensed Patents would not
have been possible without the license granted in Section 2 hereof, and
accordingly, Luitpold hereby assigns to BMTI all rights, title and interests
that Luitpold may have or obtain in and to any Improvement that Luitpold may
make, discover or develop, including any and all intellectual property rights
therein. Luitpold shall have the exclusive right to seeks patent protect for any
Improvement, and shall have complete control over the preparation, prosecution
and maintenance of such patents at Luitpold’s costs. Not withstanding the
preceding, BMTI shall grant to Luitpold the exclusive sublicense consistent with
the provisions in Sections 2.1 and 2.2 for the term of this Agreement to all
Improvements. Luitpold will incur no additional sublicensing fees for these
additional products. Luitpold will be responsible for all regulatory approvals
required for marketing Improvements which it sublicenses.

10.2 Notice. Either Party may generate Improvements without approval from or
prior notice to the other Party, but shall promptly thereafter disclose to the
other Party all Improvements made by such Party or its Affiliates or
Distributors.

11. GENERAL PROVISION

11.1 Limited Liability. EXCEPT IN THE CASE OF GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, NEITHER LUITPOLD NOR BMTI WILL BE LIABLE WITH RESPECT TO ANY MATTER
ARISING UNDER THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY OR
OTHER LEGAL OR EQUITABLE THEORY FOR (A) ANY PUNITIVE, EXEMPLARY, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OR LOST PROFITS OR (B) COST OF PROCUREMENT OF SUBSTITUTE
GOODS, TECHNOLOGY OR SERVICES.

11.2 No Agency. Nothing herein contained shall be deemed to create an agency,
joint venture, amalgamation, partnership or similar relationship between BMTI
and Luitpold. Notwithstanding any of the provisions of this Agreement, neither
Party shall at any time enter into, incur or hold itself out to third Parties as
having authority to enter into or incur, on behalf of the other Party, any
commitment, expense or liability whatsoever, and all contracts, expenses and
liabilities undertaken or incurred by one Party in connection with or relating
to the development, manufacture or sale of Products shall be undertaken,
incurred or paid exclusively by that Party, and not as an agent or
representative of the other Party. The Parties hereto agree that each is acting
as an independent contractor and not as an agent or partner of the other by
virtue of this Agreement.

 

 

-12-

 

--------------------------------------------------------------------------------






11.3 Severability. If any provision of this Agreement shall be found to be void,
invalid or unenforceable, the same shall either be conformed to the extent
necessary to comply with applicable law or stricken if not so conformable, so as
not to affect the validity of this Agreement.

11.4 Notices. All notices, requests, demands, waivers, consents, approvals or
other communications hereunder shall be in writing and shall be deemed to have
been duly given if delivered personally, or by recognized commercial courier
service, and delivered by a facsimile transmission, as follows:

 

If to BMTI:

BioMimetic Therapeutics, Inc.
389 A Nichol Mill Lane
Franklin, TN 37067
Attention: Samuel E. Lynch, D.M.D., D.M.Sc.
FAX: 615-844-1281

With a copy to:

BioMimetic Therapeutics, Inc.
389 A Nichol Mill Lane
Franklin, TN 37067
Attention: Earl Douglas, General Counsel
FAX: 615-236-4457

If to Luitpold:

Luitpold Pharmaceuticals, Inc.
One Luitpold Drive
P.O. Box 9001
Shirley, NY 11967
Attention: Mary Jane Helenek, R.Ph, M.S., M.B.A.,
President and CEO
FAX: (631) 924-8650

With a copy to:

Sheppard Mullin Richter & Hampton LLP
1300 I Street, N.W.
11th Floor East
Washington, DC 20005
Attention: Peter Reichertz
FAX: 202-312-9426

or to such other address as the addressee may have specified in a notice duly
given to the sender as provided herein. Such notice, request, demand, waiver,
consent, approval or other communication will be deemed effective (a) as of the
date so delivered either personally or by facsimile transmission or courier
service; or (b) on the third (3rd) business day after the same has been mailed.

11.5 Force Majeure. Neither Party to this Agreement shall be liable for delay or
failure in the performance of any of its obligations hereunder if such delay or
failure is due to causes beyond its reasonable control, including, without
limitation, acts of God, fires, earthquakes, strikes and labor disputes, acts of
war or threatened act of war, acts of terror or threatened acts of

 

 

-13-

 

--------------------------------------------------------------------------------






terror, civil unrest, or intervention of any governmental authority, but any
such delay or failure shall be remedied by such Party as soon as is reasonably
possible. If the force majeure event persists for longer than twelve (12)
months, the other Party shall have the right to terminate this Agreement.

11.6 Assignments. This Agreement may not be assigned by Luitpold without the
written prior consent of BMTI; provided Luitpold may assign this Agreement to an
acquirer of all or substantially all of its assets. This Agreement shall inure
to the benefit of and be binding on the Parties’ permitted assigns, and
successors in interest.

11.7 Waivers and Modifications. The failure of any Party to insist on the
performance of any obligation hereunder shall not act as a waiver of such
obligation. No waiver, modification, release, or amendment or any obligation
under this Agreement shall be valid or effective unless in writing and signed by
both Parties hereto.

11.8 Choice of Law. This Agreement is subject to and shall be construed and
enforced in accordance with the laws of the State of Delaware without reference
to its choice of law provisions.

11.9 Dispute Resolution. The Parties agree that prior to any arbitration
concerning this Agreement, an executive officer of BMTI and Luitpold with
authority to resolve the dispute will meet within ten (10) days of a written
request by either Party to the other and will attempt in good faith to negotiate
a resolution to the dispute. If the Parties are unable to negotiate a resolution
to the dispute within twenty (20) days of commencing negotiations, either Party
may initiate arbitration proceedings by written request to the other. Except as
otherwise specifically provided herein, all controversies and claims under this
Agreement shall be settled by binding arbitration by a panel of three (3)
arbitrators pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. The arbitration shall be conducted in New York, New
York. Each Party shall select one arbitrator and the two arbitrators so selected
shall jointly select a third arbitrator. The decision reached by the arbitrators
shall be conclusive and binding upon the Parties hereto and may be filed with
the clerk of any court of competent jurisdiction. Each of the Parties shall pay
its own expenses of arbitration and the expenses of the arbitrators shall be
equally shared. Notwithstanding anything to the contrary in this Section 11.10,
either Party may seek immediate injunctive relief from any court of competent
jurisdiction for the protection of its intellectual property or Confidential
Information.

11.10 Headings. Section headings are for convenience only and will not be deemed
to affect in any way the language of the provisions to which they refer.

11.11 Execution. This Agreement shall be executed in duplicate, both of which
shall be deemed to be originals, and both of which shall constitute one and the
same agreement.

11.12 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties as to the subject matter hereof, and all prior negotiations,
representations, agreements and understandings are merged into, extinguished by
and completely expressed by this Agreement.

11.13 Recording and Further Assurances. Luitpold may record this Agreement in
each place necessary or convenient to perfect, protect or otherwise evidence
Luitpold’s rights

 

 

-14-

 

--------------------------------------------------------------------------------






hereunder. Each Party agrees, promptly upon request, to execute such further
documents as the other Party may reasonably request to for the purpose of making
effective the rights of such Party under this Agreement, at the sole expense of
the Party so requesting.

[Signature Page Follows]

 

 

-15-

 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date.

 

 

 

BIOMIMETIC THERAPEUTICS, INC.



 

By: 


/s/ Samuel E. Lynch

 

 

Its:

President and CEO

 

 

 

     

 

 

LUITPOLD PHARMACEUTICALS, INC.



 

By: 


/s/ Mary Jane Helenek

 

 

Its:

President and CEO

 

 

-16-

 

--------------------------------------------------------------------------------






EXHIBIT A

LICENSED PATENTS

 Country

 

Title

 

Status

 

Patent No.

 

Issued

US

 

Wound Healing and Bone Regeneration

 

Filed – 11/16/87
Serial No. – 07/120,943

 

4,861,757

 

8/29/89

US

 

Wound Healing

 

Filed – 12/22/87
Serial No. – 07/136,399

 

4,874,746

 

10/17/89

US

 

Wound Healing

 

Filed – 5/20/88
Serial No. – 07/196,975

 

4,983,581

 

1/8/91

US

 

Wound Healing

 

Filed – 3/25/92
Serial No. – 07/857,713

 

5,256,644

 

10/26/93

US

 

Wound Healing

 

Filed – 8/10/88
Serial No. – 07/231,145

 

5,034,375

 

7/23/91

US

 

Wound Healing Using PDGF and IGF-II

 

Filed – 11/16/88
Serial No. – 07/272,090

 

5,019,559

 

5/28/91

US

 

Wound Healing

 

Filed – 9/13/90
Serial No. – 07/582,332

 

5,124,316

 

6/23/92

US

 

Wound Healing

 

Filed – 9/7/89
Serial No. – 07/403,969

 

5,035,887

 

7/30/91

US

 

Pyridinoline Crosslinks as Markers of Periodontal and Peri-Implant Disease
Activity

 

Filed – 2/16/94
Serial No. – 08/197,131

 

5,516,699

 

5/14/96

US

 

Expression of Biologically Active PDGF Analogs in Eukaryotic Cells

 

Filed – 12/15/86
Serial No. – 06/942,161

 

4,845,075

 

7/04/89

US

 

Expression of Biologically Active PDGF Analogs in Eukaryotic Cells

 

Filed – 01/02/92
Serial No. – 07/818,397

 

5,187,263

 

2/16/93

US

 

Expression of Biologically Active PDGF Analogs in Eukaryotic Cells

 

Filed – 7/3/89
Serial No. – 07/381,096

 

5,516,896

 

5/14/96

US

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/22/95
Serial No. – 08/408,331

 

5,533,836

 

7/9/96

US

 

Monoclonal Antibodies to PDGF

 

Filed – 8/12/93
Serial No. – 08/106,034

 

5,889,149

 

3/30/99

US

 

PDGF Analogs and Methods For Use

 

Filed – 7/12/94
Serial No. – 08/273,779

 

5,474,982

 

12/12/95

US

 

PDGF Gel Formulation

 

Filed – 1/14/94
Serial No. – 08/183,115

 

5,770,228

 

6/23/98

US

 

Protease Resistant PDGF and Methods of Use

 

Filed – 9/9/94
Serial No. – 08/303,594

 

5,895,755

 

4/20/99

US

 

Protease Resistant PDGF and Methods of Use

 

Filed – 5/8/95
Serial No. – 08/436,140

 

5,905,142

 

5/18/99

CA

 

Expression of Biologically Active PDGF Analogs in Eukaryotic Cells

 

Filed – 8/13/87
Serial No. – 544,480

 

1,341,398

 

11/19/02

CA

 

Expression of Biologically Active PDGF Analogs in Eukaryotic Cells

 

Filed – 10/07/85
Serial No. – 492,370

 

1,340,212

 

12/15/98

CA

 

Expression of Biologically Active PDGF Analogs in Eukaryotic Cells

 

Filed – 10/7/85
Serial No. – 677,115

 

1,340,846

 

12/7/99

AT

 

Expression of Biologically Active PDGF Analogs in Eukaryotic Cells

 

Filed – 10/10/85
Serial No. – 85112852

 

E84312

 

1/7/93

BE

 

Expression of Biologically Active PDGF Analogs in Eukaryotic Cells

 

Filed – 10/10/85
Serial No. – 85112852

 

0177957

 

1/7/93

CH

 

Expression of Biologically Active PDGF Analogs in Eukaryotic Cells

 

Filed – 10/10/85
Serial No. – 85112852

 

0177957

 

1/7/93

DE

 

Expression of Biologically Active PDGF Analogs in Eukaryotic Cells

 

Filed – 10/10/85
Serial No. – 85112852

 

3586960T2

 

1/7/93

 

 

-17-

 

--------------------------------------------------------------------------------






 

Country

 

Title

 

Status

 

Patent No.

 

Issued

FR

 

Expression of Biologically Active PDGF Analogs in Eukaryotic Cells

 

Filed – 10/10/85
Serial No. – 85112852

 

0177957

 

1/7/93

GB

 

Expression of Biologically Active PDGF Analogs in Eukaryotic Cells

 

Filed – 10/10/85
Serial No. – 85112852

 

0177957

 

1/7/93

IT

 

Expression of Biologically Active PDGF Analogs in Eukaryotic Cells

 

Filed – 10/10/85
Serial No. – 85112852

 

0177957

 

1/7/93

LU

 

Expression of Biologically Active PDGF Analogs in Eukaryotic Cells

 

Filed – 10/10/85
Serial No. – 85112852

 

0177957

 

1/7/93

NL

 

Expression of Biologically Active PDGF Analogs in Eukaryotic Cells

 

Filed – 10/10/85
Serial No. – 85112852

 

0177957

 

1/7/93

SE

 

Expression of Biologically Active PDGF Analogs in Eukaryotic Cells

 

Filed – 10/10/85
Serial No. – 85112852

 

0177957

 

1/7/93

JP

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 6-522249

 

3699111

 

7/15/05

CA

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 2,159,449

 

2,159,449

 

9/14/99

CN

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 94191916.1

 

94191916.1

 

4/2/03

EP

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 94911725.3

 

0691849

 

6/2/99

RU

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 95119807.00

 

2140282

 

10/27/99

AU

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 64171/94

 

681879

 

1/15/98

KR

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 95-704221

 

 

 

 

AT

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 94911725.3

 

E180674

 

6/2/99

CH

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 94911725.3

 

0691849

 

6/2/99

DE

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 94911725.3

 

69418865.4

 

6/2/99

DK

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 94911725.3

 

0691849

 

6/2/99

ES

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 94911725.3

 

0691849

 

6/2/99

FR

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 94911725.3

 

0691849

 

6/2/99

GB

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 94911725.3

 

0691849

 

6/2/99

GR

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 94911725.3

 

0691849

 

6/2/99

IE

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 94911725.3

 

0691849

 

6/2/99

IT

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 94911725.3

 

0691849

 

6/2/99

LU

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 94911725.3

 

0691849

 

6/2/99

NL

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 94911725.3

 

0691849

 

6/2/99

PT

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 94911725.3

 

0691849

 

6/2/99

 

-18-

 

--------------------------------------------------------------------------------






 

Country

 

Title

 

Status

 

Patent No.

 

Issued

SE

 

Methods for Potentiating Growth in Osteoblasts

 

Filed – 3/29/94
Serial No. – 94911725.3

 

0691849

 

6/2/99

JP

 

Protease Resistant PDGF and Methods of Use

 

Filed – 7/22/91
Serial No. – 3-512963

 

2823690

 

9/4/98

Austria

 

Wound Healing and Bone Regeneration

 

Filed – 11/13/87
Serial No. – 87907900.2

 

0289584

 

5/5/93

Australia

 

Wound Healing and Bone Regeneration

 

Filed – 11/13/87
Serial No. – 83289/87

 

600069

 

8/2/90

Belgium

 

Wound Healing and Bone Regeneration

 

Filed – 11/13/87
Serial No. – 87907900.2

 

0289584

 

5/5/93

Canada

 

Wound Healing and Bone Regeneration

 

Filed – 11/16/87
Serial No. – 551,909

 

1,322,714

 

10/5/93

Switzerland

 

Wound Healing and Bone Regeneration

 

Filed - 11/13/87
Serial No.- 87907900.2

 

0289584

 

5/5/93

China

 

Wound Healing and Bone Regeneration

 

Filed – 11/14/87
Serial No. – 87101250.2

 

87101250.2

 

10/30/94

Germany

 

Wound Healing and Bone Regeneration

 

Filed – 11/13/87
Serial No. – 87907900.2

 

0289584

 

5/5/93

Denmark

 

Wound Healing and Bone Regeneration

 

Filed – 11/13/87
Serial No. – 3932/88

 

 

 

5/30/05

Europe

 

Wound Healing and Bone Regeneration

 

Filed – 11/13/87
Serial No. – 87907900.2

 

0289584

 

5/5/93

France

 

Wound Healing and Bone Regeneration

 

Filed – 11/13/87
Serial No. – 87907900.2

 

0289584

 

5/5/93

France

 

Wound Healing and Bone Regeneration

 

Filed – 5/22/89
Serial No. – 89906917.3

 

0419534

 

8/3/94

Great Britain

 

Wound Healing and Bone Regeneration

 

Filed – 11/13/87
Serial No. – 87907900.2

 

0289584

 

5/5/93

Ireland

 

Wound Healing and Bone Regeneration

 

Filed – 11/13/87
Serial No. – 3075/87

 

60517

 

7/20/94

Italy

 

Wound Healing and Bone Regeneration

 

Filed – 11/13/87
Serial No. – 87907900.2

 

0289584

 

5/5/93

Japan

 

Wound Healing and Bone Regeneration

 

Filed – 11/13/87
Serial No. – 500179/87

 

1868245

 

8/26/94

Korea

 

Wound Healing and Bone Regeneration

 

Filed – 11/13/87
Serial No. – 88-700829

 

106280

 

10/17/96

Luxembourg

 

Wound Healing and Bone Regeneration

 

Filed – 11/13/87
Serial No. – 87907900.2

 

0289584

 

5/5/93

Netherlands

 

Wound Healing and Bone Regeneration

 

Filed – 11/13/87
Serial No. – 87907900.2

 

0289584

 

5/5/93

New Zealand

 

Wound Healing and Bone Regeneration

 

Filed – 11/16/87
Serial No. – 222551

 

222551

 

11/28/89

Sweden

 

Wound Healing and Bone Regeneration

 

Filed – 11/13/87
Serial No. – 87907900.2

 

0289584

 

5/5/93

Taiwan

 

Wound Healing and Bone Regeneration

 

Filed – 12/15/87
Serial No. – 76107672

 

NI-51493

 

01/30/92

South Africa

 

Wound Healing and Bone Regeneration

 

Filed – 11/16/87
Serial No. 87/8566

 

87/8566

 

7/26/89

Austria

 

Wound Healing

 

Filed – 12/20/88
Serial No. – 89901681.0

 

0394349

 

10/27/93

Australia

 

Wound Healing

 

Filed – 12/20/88
Serial No. – 37472/89

 

613776

 

12/3/91

Belgium

 

Wound Healing

 

Filed – 12/20/88
Serial No. – 89901681.0

 

0394349

 

10/27/93

 

-19-

 

--------------------------------------------------------------------------------






 

Country

 

Title

 

Status

 

Patent No.

 

Issued

Canada

 

Wound Healing

 

Filed – 12/21/88
Serial No. – 586,562

 

1,322,164

 

9/14/93

Switzerland

 

Wound Healing

 

Filed – 12/20/88
Serial No. – 89901681.0

 

0394349

 

10/27/93

China

 

Wound Healing

 

Filed – 12/21/88
Serial No. – 88109273.8

 

88109273.8

 

7/19/94

Germany

 

Wound Healing

 

Filed – 12/20/88
Serial No. – 899011681.0

 

P3885300.0

 

10/27/93

Denmark

 

Wound Healing

 

Filed – 12/20/88
Serial No. – 4122/89

 

175947

 

8/8/05

Europe

 

Wound Healing

 

Filed – 12/20/88
Serial No. – 89901681.0

 

0394349

 

10/27/93

France

 

Wound Healing

 

Filed – 12/10/88
Serial No. – 89901681.0

 

0394349

 

10/27/93

Great Britain

 

Wound Healing

 

Filed – 12/20/88
Serial No. – 89901681.0

 

0394349

 

10/27/93

Ireland

 

Wound Healing

 

Filed – 12/21/88
Serial No. – 3833/88

 

61283

 

10/14/94

Italy

 

Wound Healing

 

Filed – 12/20/88
Serial No. – 89901681.0

 

0394349

 

10/27/93

Japan

 

Wound Healing

 

Filed – 12/20/88
Serial No. – 501944/89

 

1923551

 

4/25/95

Luxembourg

 

Wound Healing

 

Filed – 12/20/88
Serial No. – 89901681.0

 

0394349

 

10/27/93

Mexico

 

Wound Healing

 

Filed – 12/22/88
Serial No. – 14307

 

164966

 

10/09/92

Netherlands

 

Wound Healing

 

Filed – 12/20/88
Serial No. – 89901681.0

 

0394349

 

10/27/93

New Zealand

 

Wound Healing

 

Filed – 12/21/88
Serial No. – 227429

 

227429

 

05/14/91

Sweden

 

Wound Healing

 

Filed – 12/20/88
Serial No. – 89901681.0

 

0394349

 

10/27/93

Taiwan

 

Wound Healing

 

Filed – 02/01/89
Serial No. – 78100693

 

NI-51930

 

2/20/92

South Africa

 

Wound Healing

 

Filed – 12/22/88
Serial No. – 88/9594

 

88/9594

 

9/27/89

Austria

 

Wound Healing

 

Filed – 5/22/89
Serial No. – 89906917.3

 

0419534

 

8/3/94

Austria

 

Wound Healing

 

Filed – 5/30/91
Serial No. – 91910904.1

 

0531425

 

8/14/02

Belgium

 

Wound Healing

 

Filed – 5/22/89
Serial No. – 89906917.3

 

0419534

 

8/30/94

Belgium

 

Wound Healing

 

Filed – 5/30/91
Serial No. – 91910904.1

 

0531425

 

8/14/02

Canada

 

Wound Healing

 

Filed – 5/30/91
Serial No. – 2,082,420

 

2082420

 

7/20/04

Switzerland

 

Wound Healing

 

Filed – 5/22/89
Serial No. – 89906917.3

 

0419534

 

8/3/94

Switzerland

 

Wound Healing

 

Filed – 5/30/91
Serial No. – 91910904.1

 

531425

 

8/14/02

Germany

 

Wound Healing

 

Filed – 5/22/89
Serial No. – 89906917.3

 

P68917300.8

 

8/3/94

Germany

 

Wound Healing

 

Filed – 5/30/91
Serial No. – 69133087.5

 

0531425

 

8/14/02

 

 

-20-

 

--------------------------------------------------------------------------------






 

Country

 

Title

 

Status

 

Patent No.

 

Issued

Denmark

 

Wound Healing

 

Filed – 5/30/91
Serial No. – 91910904.1

 

0531425

 

8/14/02

Europe

 

Wound Healing

 

Filed – 5/22/89
Serial No. – 89906917.3

 

0419534

 

8/3/94

Europe

 

Wound Healing

 

Filed – 5/30/91
Serial No. – 91910904.1

 

0531425

 

8/14/02

Spain

 

Wound Healing

 

Filed – 5/30/91
Serial No. – 0531425

 

0531425

 

8/14/02

France

 

Wound Healing

 

Filed – 5/22/89
Serial No. – 0419534

 

0419534

 

8/3/94

France

 

Wound Healing

 

Filed – 5/30/91
Serial No. – 0531425

 

0531425

 

8/14/02

Great Britain

 

Wound Healing

 

Filed – 5/22/89
Serial No. – 89906917.3

 

0419534

 

8/3/94

Great Britain

 

Wound Healing

 

Filed – 5/30/91
Serial No. – 0531425

 

0531425

 

8/14/02

Greece

 

Wound Healing

 

Filed – 5/30/91
Serial No. – 91910904.1

 

0531425

 

8/14/02

Italy

 

Wound Healing

 

Filed – 5/22/89
Serial No. – 89906917.3

 

0419534

 

8/3/94

Italy

 

Wound Healing

 

Filed – 5/30/91
Serial No. – 0531425

 

0531425

 

8/14/02

Japan

 

Wound Healing

 

Filed – 5/22/89
Serial No. – 506485/89

 

1924479

 

4/25/95

Japan

 

Wound Healing

 

Filed – 5/30/91
Serial No. – 3-510661

 

3,377,524

 

12/6/02

Liechtestein

 

Wound Healing

 

Filed – 5/30/91
Serial No. – 91910904.1

 

531425

 

8/14/02

Luxembourg

 

Wound Healing

 

Filed – 5/22/89
Serial No. – 89906917.3

 

0419534

 

8/3/94

Luxembourg

 

Wound Healing

 

Filed – 5/30/91
Serial No. – 91910904.1

 

0531425

 

8/14/02

Netherlands

 

Wound Healing

 

Filed – 5/22/89
Serial No. – 89906917.3

 

0419534

 

8/3/94

Netherlands

 

Wound Healing

 

Filed – 5/30/91
Serial No. – 91910904.1

 

0531425

 

8/14/02

Sweden

 

Wound Healing

 

Filed – 5/22/89
Serial No. – 89906917.3

 

0419534

 

8/3/94

Sweden

 

Wound Healing

 

Filed – 5/30/91
Serial No. – 91910904.1

 

0531425

 

8/14/02

Austria

 

Wound Healing

 

Filed – 8/10/89
Serial No. – 89910545.6

 

0382841

 

1/26/94

Belgium

 

Wound Healing

 

Filed – 8/10/89
Serial No. – 89910545.6

 

0382841

 

1/26/94

Canada

 

Wound Healing

 

Filed – 8/10/89
Serial No. – 607,968

 

1336816

 

8/29/95

Switzerland

 

Wound Healing

 

Filed – 8/10/89
Serial No. – 89910545.6

 

0382841

 

1/26/94

Denmark

 

Wound Healing

 

Filed – 8/10/89
Serial No. – 89910545.6

 

P68912758

 

1/26/94

Germany

 

Wound Healing

 

Filed – 8/10/89
Serial No. – 89910545.6

 

0382841

 

1/26/94

Europe

 

Wound Healing

 

Filed – 8/10/89
Serial No. – 89910545.6

 

0382841

 

1/26/94

 

 

-21-

 

--------------------------------------------------------------------------------






 

Country

 

Title

 

Status

 

Patent No.

 

Issued

France

 

Wound Healing

 

Filed – 8/10/89
Serial No. – 89910545.6

 

382841

 

1/26/94

Great Britain

 

Wound Healing

 

Filed – 8/10/89
Serial No. – 89910545.6

 

0382841

 

1/26/94

Italy

 

Wound Healing

 

Filed – 8/10/89
Serial No. – 89910545.6

 

0382841

 

1/26/94

Japan

 

Wound Healing

 

Filed – 8/10/89
Serial No. – 509811/89

 

1975393

 

9/27/95

Luxembourg

 

Wound Healing

 

Filed – 8/10/89
Serial No. – 89910545.6

 

0382841

 

1/26/94

Netherlands

 

Wound Healing

 

Filed – 8/10/89
Serial No. – 89910545.6

 

0382841

 

1/26/94

Sweden

 

Wound Healing

 

Filed – 8/10/89
Serial No. – 89910545.6

 

0382841

 

1/26/94

Austria

 

Wound Healing Using PDGF and IGF-11

 

Filed – 4/10/90
Serial No. – 90907577.2

 

0479799

 

8/6/97

Belgium

 

Wound Healing Using PDGF and IGF-11

 

Filed – 4/10/90
Serial No. – 90907577.2

 

0479799

 

8/6/97

Canada

 

Wound Healing Using PDGF and IGF-11

 

Filed – 4/10/90
Serial No. – 2,060,208

 

2,060,208

 

2/20/01

Switzerland

 

Wound Healing Using PDGF and IGF-11

 

Filed – 4/10/90
Serial No. – 90907577.2

 

0479799

 

8/6/97

Germany

 

Wound Healing Using PDGF and IGF-11

 

Filed – 4/10/90
Serial No. – 90907577.2

 

0479799

 

8/6/97

Denmark

 

Wound Healing Using PDGF and IGF-11

 

Filed – 4/10/90
Serial No. – 90907577.2

 

0479799

 

8/6/97

Europe

 

Wound Healing Using PDGF and IGF-11

 

Filed – 4/10/90
Serial No. – 90907577.2

 

0479799

 

8/6/97

Spain

 

Wound Healing Using PDGF and IGF-11

 

Filed – 4/10/90
Serial No. – 90907577.2

 

0479799

 

8/6/97

France

 

Wound Healing Using PDGF and IGF-11

 

Filed – 4/10/90
Serial No. – 90907577.2

 

0479799

 

8/6/97

Great Britain

 

Wound Healing Using PDGF and IGF-11

 

Filed – 4/10/90
Serial No. – 90907577.2

 

0479799

 

8/6/97

Italy

 

Wound Healing Using PDGF and IGF-11

 

Filed – 4/10/90
Serial No. – 90907577.2

 

0479799

 

8/6/97

Japan

 

Wound Healing Using PDGF and IGF-11

 

Filed - 4/10/90
Serial No. – 507475/90

 

2030420

 

3/19/96

Luxembourg

 

Wound Healing Using PDGF and IGF-11

 

Filed – 4/10/90
Serial No. – 90907577.2

 

0479799

 

8/6/97

Netherlands

 

Wound Healing Using PDGF and IGF-11

 

Filed – 4/10/90
Serial No. – 90907577.2

 

0479799

 

8/6/97

Sweden

 

Wound Healing Using PDGF and IGF-11

 

Filed – 4/10/90
Serial No. – 90907577.2

 

0479799

 

8/6/97

Canada

 

Wound Healing

 

Filed – 9/7/90
Serial No. – 2,040,410

 

2040410

 

11/14/06

Japan

 

Wound Healing

 

Filed – 9/7/90
Serial No. – 2-512565

 

1969836

 

9/18/95

Austria

 

Pyridinoline Crosslinks as Markers of Periodontal and Peri-Implant Disease
Activity

 

Filed – 1/13/95
Serial No. – 95909234.7

 

E220458

 

7/10/02

Belgium

 

Pyridinoline Crosslinks as Markers of Periodontal and Peri-Implant Disease
Activity

 

Filed – 1/13/95
Serial No. – 95909234.7

 

0745221

 

7/10/02

Canada

 

Pyridinoline Crosslinks as Markers of Periodontal and Peri-Implant Disease
Activity

 

Filed – 1/13/95
Serial No. – 2,183,452

 

2,183,452

 

3/27/07

 

 

-22-

 

--------------------------------------------------------------------------------






 

Country

 

Title

 

Status

 

Patent No.

 

Issued

Switzerland

 

Pyridinoline Crosslinks as Markers of Periodontal and Peri-Implant Disease
Activity

 

Filed – 1/13/95
Serial No. – 95909234.7

 

0745221

 

7/10/02

Germany

 

Pyridinoline Crosslinks as Markers of Periodontal and Peri-Implant Disease
Activity

 

Filed – 1/13/95
Serial No. – 95909234.7

 

69527350.7

 

7/10/02

Denmark

 

Pyridinoline Crosslinks as Markers of Periodontal and Peri-Implant Disease
Activity

 

Filed – 1/13/95
Serial No. – 95909234.7

 

0745221

 

7/10/02

Europe

 

Pyridinoline Crosslinks as Markers of Periodontal and Peri-Implant Disease
Activity

 

Filed – 1/13/95
Serial No. – 95909234.7

 

0745221

 

7/10/02

Spain

 

Pyridinoline Crosslinks as Markers of Periodontal and Peri-Implant Disease
Activity

 

Filed – 1/13/95
Serial No. – 95909234.7

 

ES2179867T3

 

7/10/02

France

 

Pyridinoline Crosslinks as Markers of Periodontal and Peri-Implant Disease
Activity

 

Filed – 1/13/95
Serial No. – 95909234.7

 

0745221

 

7/10/02

Great Britain

 

Pyridinoline Crosslinks as Markers of Periodontal and Peri-Implant Disease
Activity

 

Filed – 1/13/95
Serial No. – 95909234.7

 

0745221

 

7/10/02

Greece

 

Pyridinoline Crosslinks as Markers of Periodontal and Peri-Implant Disease
Activity

 

Filed – 1/13/95
Serial No. – 95909234.7

 

0745221

 

7/10/02

Ireland

 

Pyridinoline Crosslinks as Markers of Periodontal and Peri-Implant Disease
Activity

 

Filed – 1/13/95
Serial No. – 95909234.7

 

0745221

 

7/10/02

Italy

 

Pyridinoline Crosslinks as Markers of Periodontal and Peri-Implant Disease
Activity

 

Filed – 1/13/95
Serial No. – 95909234.7

 

0745221

 

7/10/02

Japan

 

Pyridinoline Crosslinks as Markers of Periodontal and Peri-Implant Disease
Activity

 

Filed – 1/13/95
Serial No. – 7-521795

 

3,521,913

 

2/20/04

N. Korea

 

Pyridinoline Crosslinks as Markers of Periodontal and Peri-Implant Disease
Activity

 

Filed – 8/16/96
Serial No. – 96-0594

 

31,331

 

1/22/98

Netherlands

 

Pyridinoline Crosslinks as Markers of Periodontal and Peri-Implant Disease
Activity

 

Filed – 1/13/95
Serial No. – 95909234.7

 

0745221

 

7/10/02

Portugal

 

Pyridinoline Crosslinks as Markers of Periodontal and Peri-Implant Disease
Activity

 

Filed – 1/13/95
Serial No. – 95909234.7

 

0745221

 

7/10/02

Sweden

 

Pyridinoline Crosslinks as Markers of Periodontal and Peri-Implant Disease
Activity

 

Filed – 1/13/95
Serial No. – 95909234.7

 

0745221

 

7/10/02

 

 

-23-

 

--------------------------------------------------------------------------------






EXHIBIT B

 

ROYALTY RATES

 

 

Direct Net Sales

 

Indirect Net Sales

Effective Date thru Expiration of
US Patent No. ***

 

**

 

**

Expiration of US
Patent No. *** thru Expiration of
US Patent ***

 

**

 

**

Following Expiration of
US Patent ***

 

**

 

**

*

Includes any extensions thereof.

**

REPRESENTS MATERIAL WHICH HAS BEEN REDACTED AND SEPARATELY FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT PURSUANT TO RULE 406 UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

 

-24-

 

--------------------------------------------------------------------------------